DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 11/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Thomas (US 2003/0006281).
Regarding claims 1 and 12, Carpenter discloses a beverage dispenser (fig.1-24), comprising: flavor containers (192, 304) configured to contain flavor mixtures ([0035]); flavor tags each of which is fixed to a respective one of the flavor containers ([0077]); flavor sensors each of which is positioned to read a respective one of the flavor tags to monitor the respective one of the flavor containers ([0077]); a manifold configured to blend water with the flavor mixtures (via 346); a flowrate sensor configured to detect a current flowrate of the water flowing to the manifold ([0063]); memory configured to store instructions related to dispensing the water and the flavor mixtures (see fig.3 and [0071-0072], “memory” and “recipes”); and a processor (148) configured to: receive a request for a selected beverage; identify a ratio between the water and one or more of the flavor mixtures for the selected beverage; transmit a water control signal to cause the water to flow; and transmit one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio ([0036], [0041-0042], and see [0083] for operation of the dispenser based on user’s selection process).
 	Carpenter discloses all the features of the invention except that the processor configured to: detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is expired; and in response to detecting that one or more of the flavor containers is expired, the processor is configured to disable use of the one or more of the flavor containers detected to be expired. However, Thomas teaches the commonality of having a processor in a beverage dispensing system to detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is expired ([0030-0031] and [0052], see also fig.4, the expiration flow chart); and in response to detecting that one or more of the flavor containers is expired, the processor is configured to disable use of the one or more of the flavor containers detected to be expired (see fig.4, the expiration flow chart). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add the product expiration feature as taught by Thomas to the processor of the beverage dispenser of Carpenter, in order to guarantee safety and quality (see Thomas [0021]).
Regarding claim 2, Carpenter discloses the processor is further configured to: collect the current flowrate from the flowrate sensor; and adjust flowrates of one or more of the flavor mixtures based on the current flowrate of the water and the ratio for the selected beverage ([0063-0064], [0073]).
Regarding claim 5, Carpenter discloses the processor is configured to receive the request for the selected beverage from a mobile device via wireless communication ([0072] and [0075], “wirelessly”)
Regarding claim 6, Carpenter discloses each of the flavor containers is a pouch ([0067], [0109], “pouch”).
Regarding claim 8, Carpenter discloses each of the flavor tags is a barcode, a serial number, a Quick Response (QR) code, a color code, a radio frequency identification (RFID) tag ([0077]), a near-field communication (NFC) tag, a magnetic strip, or a chip that is readable by the respective one of the flavor sensors ([0077]).
Regarding claim 9, Carpenter discloses the processor is communicatively coupled to the flavor sensors ([0075] and [0080]) .
Regarding claim 14, Carpenter is silent in disclosing a communication module communicatively coupled to a remote server, wherein the communication module is configured to report information to the remote server corresponding with the processor detecting that one or more of the flavor containers is expired. However, Thomas teaches a communication module communicatively coupled to a remote server, wherein the communication module is configured to report information to the remote server corresponding with the processor detecting that one or more of the flavor containers is expired ([0085]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a remote server as taught by Thomas to the processor of the beverage dispenser of Carpenter, in order to inform consumers of the safety of the product remotely.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Thomas (US 2003/0006281) as applied to claim 1 above, and further in view of Schroeder (US 5,458,851).
Carpenter and Thomas in combination are silent in disclosing a solenoid valve configured to control the flow of the water based on the water control signal received from the processor.	However, Schroeder teaches the obviousness of having a solenoid valve (123, 223) being configured to control the flow of the water based on the water control signal received from the processor (via 201, col 18, ll.36-54). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the water valves of Carpenter and Thomas in combination to a solenoid valve as taught by Schroeder, in order to operate the device with high flow capability, reliability and low power consumption.
 	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Thomas (US 2003/0006281) as applied to claim 1 above, and further in view of Leyva (US 7,997,448).
Carpenter and Thomas in combination are silent in disclosing pumps and motors, wherein each of the pumps is configured to control a flow of one of the flavor mixtures from a respective one of the flavor containers, wherein each of the motors is configured to control a respective one of the pumps based on control signals received from the processor. However, Leyva teaches the obviousness of having pumps (136) and motors (140), wherein each of the pumps is configured to control a flow of one of the flavor mixtures from a respective one of the flavor containers, wherein each of the motors is configured to control a respective one of the pumps based on control signals received from the processor (col 8, ll.29-35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a motor as taught by Leyva to the dispensing system of Carpenter and Thomas in combination, in order to provide constant flow rate regarding the viscosity of the liquid passing through the pumps (see Leyva, col 8, ll.29-35).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Thomas (US 2003/0006281) as applied to claim 1 above, and further in view of Joshi (US 2019/0359470).
 	Carpenter and Thomas in combination are silent in disclosing in response to detecting that one or more of the flavor containers is expired, the processor is configured to transmit an alert instruction to a user interface to emit an alert to a user. However, Joshi teaches detecting that one or more of the flavor containers is expired, the processor is configured to transmit an alert instruction to a user interface to emit an alert to a user ([0047], processor 300 identifies expiration date; and [0048], alerts a user). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add an alert system as taught by Joshi to the dispensing system of Carpenter and Thomas in combination, in order to inform consumers of the safety of the product.
Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Boggavarapu (US 2018/0000108).
Regarding claim 21, Carpenter discloses a beverage dispenser (fig.1-24), comprising: flavor containers (192, 304) configured to contain flavor mixtures ([0035]); flavor tags each of which is fixed to a respective one of the flavor containers ([0077]); flavor sensors each of which is positioned to read a respective one of the flavor tags to monitor the respective one of the flavor containers ([0077]); a manifold configured to blend water with the flavor mixtures (via 346); a flowrate sensor configured to detect a current flowrate of the water flowing to the manifold ([0063]); memory configured to store instructions related to dispensing the water and the flavor mixtures (see fig.3 and [0071-0072], “memory” and “recipes”); and a processor (148) configured to: receive a request for a selected beverage; identify a ratio between the water and one or more of the flavor mixtures for the selected beverage; transmit a water control signal to cause the water to flow; and transmit one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio ([0036], [0041-0042], and see [0083] for operation of the dispenser based on user’s selection process).
	Carpenter is silent in disclosing the processor configured to: detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is counterfeit. However, Boggavarapu teaches the well-known feature of having a processor configured to: detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is counterfeit ([0104], RFID is used to identify containers via sensors of a scanner and prevent fake container from working in the integrated beverage system; and [0212] a processor associated with the software in operating the dispensing system). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a counterfeit feature as taught by Boggavarapu to the processor of the beverage dispenser of Carpenter, in order to offer a genuine and safe drink to consumers.
Regarding claims 22-23, Carpenter is silent in disclosing the processor is configured to detect that a first of the flavor containers is counterfeit in response to a corresponding first of the flavor sensors not recognizing data of a corresponding first of the flavor tags; and the processor is configured to detect that a first of the flavor containers is counterfeit in response to: a presence of the first of the flavor containers being detected; and a corresponding first of the flavor sensors not detecting a presence of a corresponding first of the flavor tags. However, Boggavarapu teaches the processor is configured to detect that a first of the flavor containers is counterfeit in response to a corresponding first of the flavor sensors not recognizing data of a corresponding first of the flavor tags ([0104], via RFID “preventing fake containers from working”; and the processor is configured to detect that a first of the flavor containers is counterfeit in response to: a presence of the first of the flavor containers being detected; and a corresponding first of the flavor sensors not detecting a presence of a corresponding first of the flavor tags ([0212-0215], “processor” associated with the software in operating the dispensing system and recognizing fake containers via tags [0104]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a counterfeit feature as taught by Boggavarapu to the processor of the beverage dispenser of Carpenter, in order to offer a genuine and safe drink to consumers.
Regarding claim 24, Carpenter discloses the processor is further configured to: collect the current flowrate from the flowrate sensor; and adjust flowrates of one or more of the flavor mixtures based on the current flowrate of the water and the ratio for the selected beverage ([0063-0064], [0073]).
Claims 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpenter (US 2019/0330043) in view of Mercado (WO 2019125120).
Regarding claim 26, Carpenter discloses a beverage dispenser (fig.1-24), comprising: flavor containers (192, 304) configured to contain flavor mixtures ([0035]); flavor tags each of which is fixed to a respective one of the flavor containers ([0077]); flavor sensors each of which is positioned to read a respective one of the flavor tags to monitor the respective one of the flavor containers ([0077]); a manifold configured to blend water with the flavor mixtures (via 346); a flowrate sensor configured to detect a current flowrate of the water flowing to the manifold ([0063]); memory configured to store instructions related to dispensing the water and the flavor mixtures (see fig.3 and [0071-0072], “memory” and “recipes”); and a processor (148) configured to: receive a request for a selected beverage; identify a ratio between the water and one or more of the flavor mixtures for the selected beverage; transmit a water control signal to cause the water to flow; and transmit one or more first flavor control signals to cause one or more of the flavor mixtures to flow from the flavor containers based on the ratio ([0036], [0041-0042], and see [0083] for operation of the dispenser based on user’s selection process).
Carpenter is silent in disclosing the processor configured to: detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is out-of-position. However, Mercado teaches this well-known feature of having a processor being configured to: detect, based on information collected from the flavor tags by the flavor sensors, whether one or more of the flavor containers is out-of-position (see attached translation, page 4, ll.5-7 for a tag on the container and a sensor to read the tag; and page 7, ll.9-19 for a processor and container being placed in a wrong position). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a container positioning feature as taught by Mercado to the processor of the beverage dispenser of Carpenter, in order to operate the dispenser properly and safely.
Regarding claim 28, Carpenter disclose the processor is further configured to: collect the current flowrate from the flowrate sensor; and adjust flowrates of one or more of the flavor mixtures based on the current flowrate of the water and the ratio for the selected beverage ([0063-0064], [0073]).
Allowable Subject Matter
Claim 25 and 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754